Citation Nr: 1222432	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, major depression, a schizoaffective disorder, bipolar disorder, dysthymia, panic disorder, and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C., Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the entire matter was transferred to the Nashville, Tennessee RO.

This case was most recently before the Board in April 2011, when the case was remanded so that that the Veteran could be afforded a BVA hearing.  A hearing was scheduled for June 10, 2011.  In a June 8, 2011 Report of Contact, it is noted that the Veteran called to cancel her hearing and that she no longer wanted a BVA hearing.  As such, her hearing request is deemed withdrawn.

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board notes that her claim on appeal was characterized by the RO as only a claim for service connection for PTSD.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  

A review of the claims file shows that the Veteran has been diagnosed with PTSD, depression, major depression, a schizoaffective disorder, bipolar disorder, dysthymia, panic disorder, and anxiety.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, her claim is properly characterized broadly as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, major depression, a schizoaffective disorder, bipolar disorder, dysthymia, panic disorder, and anxiety.  

The Board has considered that the RO previously denied and then subsequently granted non-service-connected disability pension based on several disorders including recurrent depression with PTSD.  See February 1989; May 1994 rating decisions.  As the RO did not address entitlement to service connection for an acquired psychiatric disorder for compensation benefits, the Board finds that consideration of whether new and material evidence has been submitted with respect to the current claim for an acquired psychiatric disorder is not necessary.  Rather, a new decision on the merits is required.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on an entirely different theory of entitlement.  As such, the claim for an acquired psychiatric disorder has been properly characterized on the title page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, major depression, a schizoaffective disorder, bipolar disorder, dysthymia, panic disorder, and anxiety, is based on allegations of personal assault in service.  Specifically, the Veteran asserts that she was sexually assaulted at gunpoint by five fellow sailors on Fort Walton Beach.  See November 2006 Statement in Support of Claim.  The Veteran has reported that she sought treatment following the incident.  She indicated that she did not report what had happened because she was told by her superior that if they went to court and her attackers were found innocent she would get a dishonorable discharge for false accusation.  See Id.  Treatment records have not been located to support her assertions that she was treated after the sexual assault. 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

Until recently, a non-combat veteran's lay testimony, by itself, was typically not enough to establish the occurrence of the reported stressor.  However, the Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  However, as the Veteran's alleged stressor is not related to hostile military or terrorist activity, these regulatory changes are not for application in this case.

Although a review of the evidence reflects reports by the Veteran that she was sexually assaulted in her childhood by various family members, her July 1967 service entrance examination reflected a normal psychiatric clinical evaluation.  The Veteran's May 1969 separation examination once again reflects a normal psychiatric clinical evaluation, despite the Veteran's complaints of depression or excessive worry and nervous trouble in a report of medical history completed at that time.  The report additionally notes that the Veteran had attempted suicide by cutting her wrist in October 1968.  Various personnel records reflect that the Veteran was given non-judicial punishment on two occasions (January 1968, February 1968) and court martialed on two separate occasions (July 1968, September 1968).  Those offenses included drunk and disorderly conduct, assault (perpetuated by the Veteran), drinking as a minor, and an unauthorized absence and allegations pertaining to her sexual orientation.  Records also show she was convicted by civil authorities of driving while intoxicated, no driver's license and possession of alcoholic beverages as a minor in September 1968.  However, there is no clear indication in the Veteran's personnel records that a personal assault occurred.  

The Veteran's uncorroborated testimony, with respect to her personal assault is not sufficient to verify the stressor set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  In any event, the Board acknowledges that the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2011).

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5) (2011).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals. M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

Based on documentation of psychiatric complaints and disciplinary problems in service, and current treatment for various acquired psychiatric disorders, the Board finds that a remand of the claim of service connection for an acquired psychiatric disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



VA Treatment Records-  The claims file reflects that the Veteran has received medical treatment from the North Florida/South Georgia Veterans Health System.  The claims file only includes treatment records from these facilities dated up to May 2008.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Other Outstanding Treatment Records-  As noted above, the Veteran has stated in various communications that she was treated immediately following the sexual assault.  A search of records from the Naval Health Branch clinic was completed for records dated in 1968.  However, it should be noted that in the Veteran's March 2007 notice of disagreement, she indicated that the rape may have occurred in the spring or early summer of 1969.  A search for medical records from the Naval Health Branch Clinic should additionally be made for 1969.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the Naval Hospital in Pensacola, Florida and/or other appropriate records depository, between January 1968 and June 1969.  Specifically, a search should be made with regard to a sexual assault, personal assault, pregnancy tests or tests for sexually transmitted diseases, or counseling.  Any negative search result should be noted in the record. 


2.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for her acquired psychiatric disorder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds the AMC/RO must obtain the Veteran's treatment records from the North Florida/South Georgia Veterans Health System since May 2008.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

3.  Following the development set forth above, schedule the Veteran for a VA psychiatric examination.  Following an examination of the Veteran, personal interview, and review of the relevant service/personnel records and other evidence in the claims file, the psychiatrist is asked to opine whether it is at least as likely as not (a 50 percent probability of greater) that the Veteran's claimed in-service personal assault occurred.  

If the psychiatrist is of the opinion that a personal assault occurred, the psychiatrist should then state whether the Veteran has PTSD or any other acquired psychiatric disorder, as a result of such assault in service.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  

The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's alleged service stressor, which is found in written statements; 2) service treatment and personnel records; and 3) medical reports and statements of record.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


